Citation Nr: 0005380	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, secondary to a service-connected disability of the 
left pelvis.  

2.  Entitlement to service connection for a low back 
disorder, secondary to a service-connected disability of the 
left pelvis.

3.  Entitlement to service connection for a cervical spine 
disorder with headaches, secondary to a service-connected 
disability of the left pelvis.

4.  Entitlement to an increased evaluation for residuals of a 
fracture to the left pelvis, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Tim S. Parker, Esq.  


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO), which denied service connection for the 
issues identified on the first page of the decision, and also 
denied the veteran's claim that an increased evaluation for 
his left pelvis disability was warranted.  Subsequently, the 
RO established a 20 percent evaluation for that disability, 
in a rating action dated September 1999.  

A personal hearing was held by the undersigned Member of the 
Board, sitting in Little Rock, Arkansas, in October 1999.  
The veteran submitted additional evidence at this hearing, 
and also submitted the appropriate waiver of regional office 
consideration of this evidence.  

We note in the course of pursuing his claims, it appears that 
the veteran is also claiming service connection for a left 
hip disability.  As it is not clear whether he is claiming 
disability in addition to the residuals of a left pelvis 
disorder for which he is already service-connected, we 
determine that the RO should send the veteran a letter asking 
him to clarify this claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A left leg disability is shown to be proximately due to a 
service-connected pelvis disability.

3.  A back disability is shown to be proximately due to a 
service-connected pelvis disability.

4.  A cervical spine (neck) disability with headaches 
manifested subsequent to service is not shown to be related 
to that service, or to a service-connected pelvis disability.

5.  The residuals of a fracture of the left pelvis is 
manifested primarily by moderate hip impairment; marked hip 
impairment is not shown.


CONCLUSIONS OF LAW

1.  A left leg disorder is proximately due to a service-
connected disability of the left pelvis.  38 U.S.C.A. §§  
1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999). 

2.  A low back disorder is proximately due to a service-
connected disability of the left pelvis.  38 U.S.C.A. §§  
1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).

3.  A cervical spine disorder with headaches is not 
proximately due to or the result of a service-connected 
disability of the left pelvis.  38 U.S.C.A. §§  1110, 1131 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(1999).

4.  The criteria for an evaluation greater than 20 percent 
for a disability of the left pelvis are not met.  38 U.S.C. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5255 (1999); De Luca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a left leg disorder 
and a low back disorder secondary to a service-connected 
disability of the left pelvis.

Initially, the Board finds that the veteran's claims for 
service connection for a left leg disorder and a low back 
disorder are well grounded within the meaning of 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999), that is, these claims are 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which are not already sought 
by VA or associated with his claims folder, are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), 
with regard to this claim has been satisfied.

As indicated above, the veteran contends that he currently 
manifests a low back disorder and a left leg disorder that 
are proximately due to his service-connected left pelvis 
disability, and that service connection for these conditions 
should be granted on a secondary basis.  After a review of 
the record, the Board finds that the evidence supports the 
veteran's contentions, and that service connection for a left 
leg disability and a low back disability is appropriate in 
this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

Service connection for a disability characterized as 
"fracture of the left pelvis, ischium", was established in 
a April 1963 rating decision by the Los Angeles, California, 
RO.  The RO noted that the veteran reportedly fractured his 
left ischium  in July 1956, but that an x-ray, dated May 
1959, reportedly showed perfect healing with no disability, 
and assigned a noncompensable evaluation.  That evaluation 
remained in effect until August 1997.  The Little Rock, 
Arkansas, RO, by means of a September 1999 rating action, 
established a 20 percent disability evaluation for the 
veteran's left hip disability, under Diagnostic Code 5255, 
which contemplates malunion of the femur with moderate knee 
or hip disability as 20 percent disabling.  

The veteran's service medical records show that the veteran 
was riding a "merry go round" at a park when he sustained a 
simple fracture to his sacrum.  A radiographic report dated 
October 1956 reveals that studies of the pelvis and hip 
joints demonstrate a healing transverse fracture through the 
inferior ramus of the pubis near its junction with the 
ischium.  The report of his separation examination shows that 
the veteran manifested an "old fracture, left hip and 
pelvis, healed."  He was clinically evaluated as normal in 
all other aspects.  

The current medical evidence consists of:  (1) a VA 
compensation and pension examination dated January 1998, (2) 
a letter from the veteran's private physician, dated February 
1998, and (3) a report from another private physician, dated 
October 1999.  

The January 1998 VA examination report shows that the veteran 
walked with a marked left limp, the left foot was markedly 
rotated on walking, he could not walk satisfactorily on his 
heels or toes, he was unsteady, tended to fall, and was 
unable to squat and rise.  The examiner also noted that he 
had tenderness to palpitation of the neck, with mild muscle 
spasm noted.  He had tenderness up and down his entire spine, 
with mild muscle spasm again noted.  The straight leg raising 
test was reportedly was negative to 90 degrees on the right, 
and hip pain was elicited with 60 to 70 degrees on the left.  
The reflexes were active and normal in the lower extremities.  
He had no lower extremity sensory deficit.  Muscle strength 
was 4 of 5 throughout.  The right leg measured one half inch 
longer than the left leg, 37 inches versus 36 1/2  inches.  
There was reportedly tenderness to palpation over the left 
hip, and the pelvis was tender.  

The ranges of motion were reported as follows:  

CERVICAL SPINE
LUMBAR SPINE
Flexion
30
Flexion
50
Extension
60
Extension
25
Right lateral 
bending
30
Right lateral 
bending
30
Left lateral 
bending
30
Left lateral 
bending
30
Right rotation
45
Right rotation
30
Left rotation
50
Left rotation
30

The diagnoses were status post remote accident with fracture 
of the left pelvis, degenerative joint disease (DJD) of the 
cervical spine, lumbosacral spine, hips and knee, DJD 
cervical & c-spine, and protrusio acetabuli.   The examiner 
commented specifically on the relationship between the 
claimed conditions and the veteran's service-connected pelvis 
disability:  "I see no relationship between the neck and the 
hip condition.  I believe that the degenerative changes in 
the hips, knee and the lumbosacral spine are in part related 
to the abnormal limp and gait secondary to the remote pelvic 
bone fracture."  

The February 1998 letter from the veteran's private physician 
shows that the veteran was a patient since 1965.  He stated 
that the veteran "suffered a fracture of his left ilium 
while in service.  This injury has resulted in posterior 
rotation of the left hip and a 3/4 left leg deficiency, causing 
pelvic instability," and concludes "In my opinion[,] [the 
veteran's] disability will continue and possibly worsen due 
to disc degeneration in the lumbar spine and pelvic 
instability.  I place his disability at 85 to 90 percent."   

The October 1999 letter from the second private physician 
reveals that the "changes in his acetabulum  are possibly 
related to the fact that he had a fracture of his ischium[,] 
although this occurs as an isolated incident without 
fractures, and I think [that] his rotation of his leg is 
related to the protrusio of the hip."  It was also noted 
that due to the fact that the veteran had this protrusio 
acetabulum and the fracture "in the position that it was in 
the ilium, he may have had further injury to his hip that was 
unrecognized at that time due to the lack of availability of 
modern CT scans."  The physician also stated that the 
"degenerative changes in his low back and in his cervical 
spine are not related to this isolated injury.  His fracture 
is well healed."  

The veteran was afforded a hearing before the undersigned 
Member of the Board in October 1999, where it was averred, in 
essence, that he manifested disabilities of the left lower 
extremity, low back, and cervical spine due to his left 
pelvis disability.  

The question that must now must resolved by the Board is 
whether the evidence shows that the disorders of the 
veteran's left leg and low back are proximately due to or the 
result of his service-connected left hip disability, so that 
secondary service connection is warranted on that basis.  
38 C.F.R. § 3.310(a) (1999).  We determine that the 1998 VA 
medical examination report is the most probative evidence of 
record, and therefore decide that, in order to afford the 
veteran the benefit of any doubt, service connection for his 
left leg and low back conditions are established, as the 
preponderance of the evidence is not against his claims.  

We note that the October 1999 examination report, although 
thorough and considered, does not draw the same etiological 
conclusions that the examiner of the January 1998 VA report 
did.  However, we do not find that this evidence is 
dispositive.  First, the VA examiner had the veteran's 
service medical records and claims file available for review, 
and specifically addressed questions pertinent to VA 
adjudication of secondary service connection issues.  That 
is, the VA examiner opined that the veteran's current left 
leg and low back conditions were in part due to the abnormal 
gait and shortening of the left extremity that were 
themselves products of the left pelvis disability.  This 
question was not specifically addressed by the other 
examiners.  Therefore, we cannot find that the preponderance 
of the evidence is against the veteran's claim, and decide 
that service connection for the shortening of the veteran's 
left leg, and for his low back disorder, is not inappropriate 
in this case.  


II.  Entitlement to service connection for a cervical spine 
disorder with headaches, secondary to a service-connected 
disability of the left pelvis.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(1999); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

As the medical evidence pertinent to this issue was set forth 
in detail above, it need not be repeated here.  We must point 
out that although the veteran has claimed that an etiological 
relationship exists between his service-connected pelvis 
condition and his neck (cervical spine) condition with 
headaches, the medical evidence does not support such a 
finding.  First, we note that the examiner of the 1998 
January VA examination specifically stated:  "I see no 
relationship between the neck and the hip condition."  Next, 
the private physician that authored the October 1999 letter 
also determined that the "degenerative changes in his ... 
cervical spine are not related to this isolated injury.  His 
fracture is well healed."  Finally, the February 1998 letter 
from the veteran's longstanding private physician did not 
reflect findings or opinions regarding his cervical spine 
with headaches. 

Again, we note that the veteran testified at his personal 
hearing, and the evidentiary record also contains several 
statements submitted by him, attempting to establish a 
relationship between the veteran's service-connected pelvis 
disability and his cervical spine disorder with headaches.  
These statements, however, consist of lay evidence, 
historically deemed by the Court as insufficient to render a 
claim well grounded.  In this regard, it is noted that the 
Court has indicated that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  A claimant would not meet his burden of 
presenting a plausible or possible claim merely by offering 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).   
Thus, as there is no medical evidence of record to support 
the veteran's claim that his cervical spine (neck) disability 
with headaches is related to his pelvis disorder, this claim 
is not well grounded, and must be denied.  

Although the RO did not specifically analyze the veteran's 
claims under the applicable new and material evidence 
regulations, we conclude that this error was harmless.   That 
is, the veteran's claim that service connection for a 
cervical spine disorder was warranted remained not well 
grounded, and although the RO neglected to determine whether 
there was new and material evidence sufficient to reopen the 
veteran's claim, it correctly determined that the veteran's 
claim would ultimately fail, because it was not well 
grounded.  Cf. Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (where a claim is not well grounded, the court should 
affirm an 'erroneous' BVA decision on the merits, unless to 
do so would prejudice the appellant).

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is satisfied.  In particular, in this case, the statement of 
the case advised the veteran of the requirements of a well-
grounded claim.

III.  Entitlement to an increased evaluation for residuals of 
a fracture to the left pelvis, currently evaluated as 20 
percent disabling.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

As indicated above, the veteran contends that his pelvis 
disability, currently evaluated as 20 percent disabling, and 
characterized as residuals of a fracture to the left pelvis, 
is more severe than currently evaluated.  After a review of 
the record, however, the Board finds that these contentions 
are not supported by the evidence, and that his claim fails.

As indicated above, a review of the veteran's claims folder 
shows that service connection for a disability characterized 
as "fracture of the left pelvis, ischium", was established 
in a April 1963 rating decision by the Los Angeles, 
California, RO.  The RO noted that the veteran reportedly 
fractured his left ischium in July 1956, and that an x-ray 
report, dated May 1959, reportedly showed perfect healing 
with no disability, and assigned a noncompensable evaluation.  
That evaluation remained in effect until August 1997.  The 
Little Rock, Arkansas, RO, by means of a September 1999 
rating action, established a 20 percent disability evaluation 
for the veteran's left hip disability, under Diagnostic Code 
5255, which contemplates malunion of the femur with moderate 
knee or hip disability as 20 percent disabling.  Although the 
rating increased the veteran's evaluation, the rating remains 
less that the maximum benefit available, and thus that 
determination does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The severity of the disabilities of the hip and thigh is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule), Diagnostic Codes 5250 
through 5255 of the Schedule.  The Schedule contemplates 
evaluations based on the average impairment in earning 
capacity, and utilizes separate diagnostic codes to identify 
the disabilities.  Diagnostic Code 5250 evaluates hip 
ankylosis, Diagnostic Codes 5251 through 5253 evaluate 
disabilities of the thigh, Diagnostic Code 5254 evaluates a 
flail joint disability of the hip, and Diagnostic Code 5255 
evaluates impairment of the femur.  

The veteran's disability is evaluated under Diagnostic Code 
5255, for malunion of the femur, as 20 percent disabling for 
a moderate knee or hip disability.  

The current evidence shows that the veteran's hip was 
evaluated at his January 1998 VA examination.  Again, the 
findings on physical examination were that the veteran walked 
with a marked left limp, that the left foot was markedly 
rotated on walking, he could not walk satisfactorily on his 
heels or toes, he was unsteady, tended to fall, and was 
unable to squat and rise.  The straight leg raising test was 
reportedly was negative to 90 degrees on the right, and hip 
pain was elicited with 60 to 70 degrees on the left.  The 
reflexes were active and normal in the lower extremities.  He 
had no lower extremity sensory deficit.  Muscle strength was 
4 of 5 throughout.  There was reportedly tenderness to 
palpation over the left hip, and the pelvis was tender.  The 
range of motion of his hips were noted to be:

HIPS
Flexion
120
Extension
30
Abduction
35
Adduction
20
Internal rotation
40
External rotation
50

The February 1998 letter from the veteran's private physician 
shows that the veteran was a patient since 1965.  That 
examiner states that the veteran "suffered a fracture of his 
left ilium while in service.  This injury has resulted in 
posterior rotation of the left hip and a 3/4 left leg 
deficiency, causing pelvic instability," and concludes "In 
my opinion[,] [the veteran's] disability will continue and 
possibly worsen due to disc degeneration in the lumbar spine 
and pelvic instability.  I place his disability at 85 to 90 
percent."

The results of the veteran's most recent examination in 
October 1999 by a private physician show that he walked with 
a slow gait limping on the left, and that he had an equal 
range of motion of both hips except for a slight degree of 
persistent external rotation when he lays on the table.  He 
had a negative Trendelenburg sign on the left side.  The 
neurological examination reportedly revealed no atrophy of 
the lower extremities on direct measurement.  He did have a 1/2 
shortening of the left leg.  Sensation on the left leg was 
decreased, but not in a dermatome pattern.  He had equal 
motor strength, and a negative straight leg raising test.  
His deep tendon reflexes and vibratory senses were intact.  
X-ray examination of the pelvis reportedly showed that he had 
a protrusio acetabulum on the left side which was moderate in 
nature.  His joint space was reportedly satisfactory.  The 
physician concluded that "I think that this individual has a 
10 percent disability of the hip joint as a result of this 
injury."  

The medical evidence does not show that ankylosis of the hip 
is present, such that evaluations under Diagnostic Code 5250 
would be applicable in this case.  In addition, the record 
does not show that impairment of the thigh or flail joint of 
the hip is shown, so that evaluations may be assigned under 
those criteria.  The veteran is service-connected, however, 
for a disability of the hip, under Diagnostic Code 5255.  
This disability is currently evaluated as 20 percent 
disabling, which contemplates a moderate hip disability due 
to malunion of the femur.  

The medical evidence does show that the veteran has a history 
of a fracture of the ischium.  The current medical evidence 
shows that he does walk with a limp on the left with a slow 
gait, and that he had a moderate protrusio acetabulum on the 
left side.  In addition, the straight leg raising test was 
reportedly was negative to 90 degrees on the right, and hip 
pain was elicited with 60 to 70 degrees on the left.  
However, the ranges of motion of his left hip were reportedly 
the same as those of his right hip, for which he is not 
service connected.  Although the results of his October 1999 
examination shows a slight degree of persistent external 
rotation when he lies on the table, this evidence does not 
support an evaluation greater than the moderate disability 
rating currently in effect.  

Additionally, the medical evidence shows that his reflexes 
were active and normal in the lower extremities.  He had no 
lower extremity sensory deficit.  Muscle strength was 4 of 5 
throughout.  He had a negative Trendelenburg sign on the left 
side.  The neurological examination reportedly revealed no 
atrophy of the lower extremities on direct measurement.  
Sensation on the left leg was decreased, but not in a 
dermatome pattern.  He had equal motor strength, and a 
negative straight leg raising test.  His deep tendon reflexes 
and vibratory senses were intact.  Neither this evidence, nor 
that from his January 1998 VA medical examination report, 
establishes that an evaluation greater than 20 percent is 
warranted.  

We note in this respect that the veteran did have a 1/2 inch 
shortening of the left leg, however we also must point out 
that the veteran is separately service-connected for that 
disability, and to evaluate the same symptomatology here 
would compensate him twice for the same problem, and would 
constitute impermissible pyramiding under 38 C.F.R. § 4.14 
(1999).  

Additionally, in De Luca v. Brown, the Court held that when 
the veteran has testified under oath to increasing pain on 
use, and where there was medical evidence substantiating 
these 'flare-ups', that when musculoskeletal system 
disabilities are evaluated, pain on use is to be considered 
along with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).  We note that the veteran had pain at 
approximately 60 to 70 degrees during his straight leg 
raising examination in January 1998 at his VA examination.  
In fact, this functional impairment was a significant factor 
contributing to his moderate disability evaluation.  However, 
the record does not show that there is additional functional 
impairment as contemplated by DeLuca, that would establish a 
greater rating.  Thus, we determine that further action on 
this question is not necessary in this case.  

We also note that the veteran's private physician stated, in 
his February 1998 letter, "In my opinion[,] [the veteran's] 
disability will continue and possibly worsen due to disc 
degeneration in the lumbar spine and pelvic instability.  I 
place his disability at 85 to 90 percent."  However, we make 
a specific finding that this determination of disability is 
less probative than the determination made in the October 
1999 letter.  First, the February 1998 letter concerns the 
veteran's level of disability considered his low back in 
addition to his pelvis disability.  Second, the October 1999 
letter, in addition to being more complete and thorough in 
its findings, shows that the physician specifically limited 
his disability estimation to the veteran's hip disability, 
opining that "I think that this individual has a 10 percent 
disability of the hip joint as a result of this injury."

Thus, although this opinion estimating the veteran's hip 
disability as 10 percent disabling is not determinative for 
VA purposes, we do make the specific finding that this 
evidence is more probative to the veteran's hip that the 
February 1998 opinion described above.  The medical evidence 
pertinent to the veteran's hip simply does not support an 
evaluation greater than 20 percent.  That is, a marked hip 
disability is simply not shown by the evidence of record, 
therefore the veteran's claim that an evaluation greater than 
20 percent is warranted must be denied, as the preponderance 
of the evidence is against his claim.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left leg disorder, 
secondary to a service-connected disability of the left 
pelvis is granted.  

Entitlement to service connection for a low back disorder, 
secondary to a service-connected disability of the left 
pelvis is granted.

Entitlement to service connection for a cervical spine 
disorder with headaches, secondary to a service-connected 
disability of the left pelvis is denied.

Entitlement to an increased evaluation for residuals of a 
fracture to the left pelvis, currently evaluated as 20 
percent disabling is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

  Ischium - The lower and posterior part of the hip bone, distinct at birth, but later becoming fused with the 
ilium and pubis; it consists of a body, where it joins the ilium and superior ramus of the pubis to form the 
acetabulum, and a ramus joining the inferior ramus of the pubis.  STEDMAN'S MEDICAL DICTIONARY, 26th 
Edition, Williams & Wilkins, Baltimore.  
  Syn.  Otto's disease.  A disease characterized by an inward bulging of the acetabulum into the pelvic cavity, 
resulting from arthritis of the hip joints, usually due to rheumatoid arthritis.  STEDMAN'S MEDICAL 
DICTIONARY, 26th Edition, Williams & Wilkins, Baltimore.
  A cup shaped depression on the external surface of the hip bone, with which the head of the femur 
articulates.  STEDMAN'S MEDICAL DICTIONARY, 26th Edition, Williams & Wilkins, Baltimore.

